Citation Nr: 0726104	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-29 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.  

2.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In September 2005, the veteran testified before the 
undersigned at a Travel Board hearing held at the Cheyenne, 
Wyoming RO.  In a May 2005 decision, the Board reopened the 
claims of service connection and remanded the case for 
additional development, which has been completed.  


FINDINGS OF FACT

1.  Hearing loss defect was shown on examination on entrance 
into active duty and the veteran's hearing loss increased in 
severity during service; current hearing loss disability is 
attributable to service.  

2.  The veteran had a heart defect, heart murmur/trivial 
mitral regurgitation, prior to entering service and it did 
not worsen during his period of active service; current heart 
murmur/trivial mitral regurgitation is not otherwise 
attributable to service.  

3.  Coronary artery disease was not manifest during service 
or within one year of separation, and is not attributable to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2006).

2.  A heart defect, heart murmur/trivial mitral 
regurgitation, clearly and unmistakably preexisted service 
and was not aggravated by service, and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2006).

3.  Heart murmur/trivial mitral regurgitation and coronary 
artery disease were not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 
Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2003 provided the veteran with VCAA 
information concerning his claim.  Thereafter, an additional 
VCAA notice was sent in June 2006.  Cumulatively, the VCAA 
notices fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letters asked him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  If there is 
VCAA deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in October 2006.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.  The veteran was also sent notice regarding the 
appropriate disability rating or effective date to be 
assigned in June 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  Service department audiometric charts 
dated after November 1, 1967 are presumed to be in ISO-ANSI 
units unless otherwise specified; such charts in VA medical 
records dated after June 30, 1966, are similarly presumed to 
be in ISO-ANSI units.  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses 
below.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss as well as valvular heart disease 
will be presumed to have been incurred in or aggravated by 
service if it had become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  A preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a) (2002).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In a precedent opinion in July 2003, the VA General Counsel 
held that, to rebut the presumption of sound condition under 
Section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.

If a preexisting defect, infirmity, or disorder is noted on 
the entrance examination, it will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In 
contrast, a flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Bilateral Hearing Loss Disability

On his entrance examination in June 1966, an audiogram was 
conducted which showed hearing loss disability (as 
converted).  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
N/A
30 (35)
LEFT
5 (20)
10 (20)
0 (10)
N/A
55 (60)

On separation examination, an audiogram was conducted which 
showed hearing loss disability.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
60
N/A
40
LEFT
5
5
65
N/A
35

Hearing loss defect was noted on the entrance examination, 
and he had hearing loss disability, as contemplated under 
38 C.F.R. § 3.385, on the separation examination.  Since the 
service medical records show that a hearing loss defect was 
noted on the entrance examination, however, the presumption 
of soundness never attached as to the veteran's period of 
active duty.  The record presents clear and unmistakable 
evidence that a hearing loss defect preexisted active duty 
service.  Preexisting hearing loss defect will be considered 
to have been aggravated by service, however, where there is 
an increase in disability during service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.

On his post-service February 1970 examination, an audiogram 
showed hearing loss disability.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
60
LEFT
5
5
5
N/A/
65

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Again, hearing loss disability was 
demonstrated.  

The entrance examination revealed hearing loss of a greater 
degree at 500 and 1000 Hertz in the right ear and at 500, 
1000, and 4000 Hertz in the left ear.  However, on the 
separation examination revealed hearing loss of a greater 
degree at 2000 Hertz in both ears and at 4000 Hertz in the 
right ear.  As of September 2000, the hearing at 2000 Hertz 
was reported as being within normal limits.  

The Board remanded this case for the purpose of obtained a 
medical opinion regarding whether any preexisting hearing 
loss underwent a permanent increase in disability during 
service.  If so, the examiner was requested to address 
whether the increase in disability was due to the natural 
progress of the disease.  To the extent possible, the 
examiner was requested to distinguish whether there was a 
permanent increase in disability or whether the veteran had a 
temporary or intermittent flare-up of preexisting hearing 
loss disability.  The examiner was also requested to state 
whether the underlying condition, as contrasted with 
symptoms, worsened during service.  The apparent change in 
the veteran's hearing loss at 2000 Hertz was requested to be 
addressed.  

In October 2006, a VA examination was conducted pursuant to 
the Board's remand and continued to show hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  The 
hearing thresholds at 2000 Hertz were 10 decibels on each 
side.  The hearing thresholds at 3000 Hertz were 60 on each 
side.  The examiner stated that the claims file was reviewed.  
The entrance examination was reviewed and discussed.  It was 
noted that hearing was within normal limits at all Hertz 
levels except at 4000 Hertz in both ears.  The separation 
examination was also reviewed and discussed.  It was noted 
that hearing loss was shown at 2000 and 4000 Hertz levels, 
bilaterally.  

The examiner opined that it was as likely as not that the 
hearing loss was related to the veteran's military service.  
The examiner indicated that currently, the veteran had 
hearing within normal limits at 2000 Hertz, bilaterally.  The 
examiner stated that there was no significant shift at 4000 
Hertz shown on the separation examination. However, the 
examiner indicated that testing was not conducted at 3000 and 
6000 Hertz on either the induction or the separation 
examination and there could have been a significant threshold 
shift at these frequencies.  As noted, hearing was currently 
abnormal at 3000 Hertz, bilaterally.  

The VA examiner did not answer all of the questions posed by 
the Board.  The examiner basically indicated that there was 
hearing loss and entry and on separation.  Although the 
hearing loss was worse at 2000 Hertz, it thereafter returned 
to normal.  However, the examiner indicated that the current 
hearing loss was in fact attributable to service, citing to 
possible significant threshold shifts at 3000 and 6000 Hertz, 
which were not tested during service.  

The examiner's opinion was not equivocal although his 
supporting reasoning was not fully explained.  Certainly, a 
clarifying addendum would have been helpful.  However, it was 
not obtained.  Although the reasoning in the opinion was 
somewhat equivocal, the examiner clearly stated that the 
veteran's current hearing loss disability was as likely as 
not related to inservice noise exposure.  Further, his 
opinion was based on a review of the claims file, and 
included an examination of the veteran and discussion of 
pertinent audiological evidence.  The Board finds that the 
benefit-of-the-doubt rule should be applied as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, resolving doubt in the veteran's 
favor, service connection for bilateral hearing loss is 
warranted.

Heart Disability

The veteran's entrance examination did not show any pertinent 
abnormality.  Although the veteran noted on his entrance 
Report of Medical History that he had had rheumatic fever as 
a teenager, he denied having palpitation or a pounding heart, 
shortness of breath, pain or pressure ion his chest, or high 
or low blood pressure.  During service, in September 1966, it 
was noted that the veteran had a history of having rheumatic 
fever in his early teenage years.  The initial impression was 
rheumatic heart disease.  He was referred to the cardiology 
clinic.  In October 1966, the veteran was evaluated.  On 
examination, it was noted that the first heart sound was 
normal; the second heart sound was normal; and the two 
components moved physiologically.  There was a Grade I/VI 
very early in short duration ejection murmur, which was heard 
at the apex and the base.  It was felt to be of no 
hemodynamic significance; diastole was clear.  X-rays and an 
electrocardiogram were normal.  The examiner opined that 
there was no organic heart disease and no evidence of 
cardiovascular disease.  On his separation examination, the 
veteran reported that he had experienced pain or pressure in 
his chest as well as palpitation or pounding heart.  Physical 
examination was negative.  

In March 1970, the veteran was afforded a VA examination.  
The cardiovascular examination was normal.  

In the mid 1990's, the veteran reported having chest pain to 
a private physician.  It was noted that the veteran had a 
brief, soft mid systole ejection murmur at the lower left 
sternal order that did not change with Valsalva.  There was 
no diastolic murmur.  There were no extra cardiac sounds.  
The impression was chest discomfort, rule out esophagitis, 
rule out atypical angina.  The veteran underwent treadmill 
testing in April 1994.  He had a normal exercise tolerance 
with no angina pectoris.  The veteran was systolic 
hypertensive.  

A few years later, the veteran had an inferior wall 
myocardial infarction.  In 2000, it was noted that the 
veteran had coronary artery disease as well as 
neurocardiogenic syncope.  He continued to be treated 
thereafter.  In February 2002, he underwent an echocardiogram 
to test for underlying ischemia, which was not shown, but not 
excluded.  In July 2003, he underwent cardiac catherization.  
The assessment was moderate nonobstructive disease (coronary 
artery disease).  A June 2004 nuclear stress test revealed a 
low likelihood of ischemia.  

The Board remanded this case in order to obtain a VA medical 
examination and opinion.  The examiner was requested to opine 
whether it was likely, unlikely, or at least as likely as not 
that any current heart disorder was related to service, to 
include any heart complaints during service.  

In October 2006, the veteran was afforded a VA examination.  
The claims file was reviewed.  The examiner noted that the 
veteran had rheumatic heart disease as a child and an 
auscultated murmur.  The inservice findings were reviewed.  
The examiner noted that the physician in service felt that 
the chest complaints were not of cardiac origin.  The 
separation examination did not mention a heart murmur.  Post-
service, the veteran suffered an inferior wall myocardial 
infarction in 1999 and a single stent was placed in the right 
coronary artery.  During the cardiac workup, there were no 
concerns regarding valvular heart disease.  It was noted that 
the stress echocardiogram and nuclear stress test did not 
show ischemia.  

A current physical examination was performed.  The examiner 
opined that there was no evidence that the veteran had any 
significant valvular heart disease.  The intermittent murmur 
(that was not heard on this examination) noted in the past 
was most likely due to his trivial mitral regurgitation noted 
on his 2002 echocardiogram.  The heart murmur/trivial mitral 
regurgitation more likely than not existed prior to his 
service and was not aggravated during service.  The examiner 
stated that the mere presence of a heart murmur and the 
mitral regurgitation did not increase the risk for the 
development of coronary artery disease.  The examiner further 
opined that the veteran's coronary artery disease was 
unrelated to service.  

On the entrance examination, the veteran's heart was noted to 
be normal on objective examination.  Thus, at the time of 
entry, there is a presumption that the veteran entered in 
sound health.  Here, there is no evidence that at entry, 
there was any defect, infirmity, or disorder with regard to a 
heart disability.  Thus, the veteran is entitled to a 
presumption of soundness.  Because the veteran is entitled to 
the presumption of soundness, the Board must determine 
whether, under 38 U.S.C.A. § 1111, the presumption of 
soundness is rebutted by clear and unmistakable evidence.  

In July 2003, the VA General Counsel held that, to rebut the 
presumption of sound condition under Section 1111 of the 
statute, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).  Under Wagner, the burden 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the disability was 
both preexisting and not aggravated by service.  The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.   

A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  The court in Miller held 
that the presumption of soundness upon entry into service may 
not be rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Thereafter, the Federal 
Circuit Court of Appeals for the Federal Circuit (Federal 
Circuit) explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).  

In this case, the service medical records provide a history 
of preservice rheumatic fever.  In addition, the veteran has 
indicated that he had rheumatic fever with possible heart 
problems.  Post-service medical records document the same 
history, as reported by the veteran.  The inservice findings 
show that on cardiac evaluation, there was a Grade I/VI very 
early in short duration ejection murmur, which was heard at 
the apex and the base.  Otherwise, there was no organic heart 
disease and no evidence of cardiovascular disease.  

As a matter of law, the presumption of soundness is rebutted 
by clear and unmistakable evidence consisting of the 
veteran's own admission of a preservice history of medical 
problems during inservice clinical examinations.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  The Board finds that the 
medical records and the veteran's statements are competent 
evidence that a heart defect clearly and unmistakably 
preexisted service.  See Gahman v. West, 12 Vet. App. 406 
(1999).  

The probative evidence constitutes clear and unmistakable 
evidence that a heart defect existed prior to service 
entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has 
established that there are two steps to rebut the presumption 
of soundness at entry.  First, there must be clear and 
unmistakable evidence that a heart defect preexisted service.  
Second, there must be clear and unmistakable evidence that 
the heart defect was not aggravated during service.  If both 
prongs are not met, the presumption of soundness at entry is 
not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting heart defect was not 
aggravated by service.  The record shows that a heart murmur 
was noted on cardiac evaluation.  There was no organic heart 
disease or cardiovascular disease otherwise shown.  The 
veteran's chest complaints were not of cardiac origin.  There 
is no documentary evidence that the heart murmur itself had 
in any way increased in severity.  Further, the VA examiner 
opined that the preexisting heart defect, the heart 
murmur/trivial mitral regurgitation, was not aggravated 
during service.

Although the veteran contends that his preexisting heart 
defect worsened during service or that he actually incurred 
other heart disease during service, he is not competent to 
make this assessment.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person is not capable of making 
medical conclusions.  Thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Although lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself, the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. 
App. July 3, 2007), the court determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Once evidence is determined 
to be competent, the Board must determine whether such 
evidence is also credible.  See Barr.  The issue does not 
involve a simple diagnosis.  The veteran is competent to 
report that he had chest pain or other symptoms during 
service, but he is not competent to state that this 
represented a worsening of a preexisting heart defect or that 
it was the initial manifestations of coronary artery disease.  

The Board therefore finds that there was no aggravation of 
the preexisting heart defect, heart murmur/trivial mitral 
regurgitation.  The Board finds that the preservice heart 
defect did not undergo an increase in severity during 
service.  The Board finds that there is clear and 
unmistakable evidence that the preexisting heart defect, 
heart murmur/trivial mitral regurgitation, was not aggravated 
by service.  Accordingly, because there is clear and 
unmistakable evidence that the heart defect, heart 
murmur/trivial mitral regurgitation, preexisted service and 
clear and unmistakable evidence that it was not aggravated 
during service, the presumption of soundness is rebutted.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting heart defect, 
heart murmur/trivial mitral regurgitation, was aggravated by 
service, the Board finds that there is no competent medical 
evidence that such disorder worsened in service.  The Board 
relies on the evidence as outlined above to support this 
determination.  Further, since there is clear and 
unmistakable evidence that the pre-existing heart defect, 
heart murmur/trivial mitral regurgitation, at issue was not 
aggravated during service for the purpose of rebutting the 
presumption of soundness (38 U.S.C.A. § 1111), it necessarily 
follows that such disorder was not aggravated during service 
(38 U.S.C.A. § 1110).  The Board has found by clear and 
unmistakable evidence that the veteran's heart defect, heart 
murmur/trivial mitral regurgitation, was not aggravated by 
service in order to rebut the presumption of soundness.  VA's 
General Counsel reasoned that such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

The Board also finds that the currently diagnosed coronary 
artery disease was not initially manifest during service, 
within one year of service, and is not otherwise attributable 
to service as there is no probative competent medical 
evidence establishing a nexus between current diagnoses and 
service.  The VA examiner opined that there was no 
etiological relationship between coronary artery disease and 
service.  As noted, other than the preexisting heart defect, 
heart murmur/trivial mitral regurgitation, the inservice 
medical findings specifically showed that there was no 
organic heart disease or cardiovascular disease.  The VA 
examiner reviewed these records, the post-service records, 
and examined the veteran, all prior to rendering an opinion.  
The Board attaches the most probative value to this opinion 
because it is well reasoned, detailed and consistent with 
other evidence of record.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  
Further, it is uncontradicted by any other competent opinion.  
Thus, service connection for a heart disability must be 
denied.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for a heart disability is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


